Citation Nr: 1756697	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as a cervical strain and neck condition), to include as secondary to the service-connected lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.  

3.  Entitlement to a total disability rating due to individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984 and from December 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a cervical spine disorder and denied an increased rating in excess of 10 percent for the service-connected lumbosacral strain.  The Veteran initiated and completed the filing of a timely appeal of the aforementioned determinations.  See June 2008 Notice of Disagreement (NOD); March 2009 Statement of the Case (SOC); April 2009 Substantive Appeal.

In a June 2011 rating decision, the disability rating for the Veteran's service-connected lumbosacral strain was increased from 10 percent to 20 percent disabling, effective from November 5, 2007.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO at a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file. 

As explained in the August 2014 Board Remand, the Board assumed jurisdiction over the derivative TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Also, the Board remanded the issues on appeal for further development

The Board also notes that in response to the April 2016 supplemental statement of the case, the Veteran submitted a VA Form 9 in May 2016 and requested a Board hearing.  However, as noted above, the Veteran already testified at such a hearing in May 2014 and the undersigned Veterans Law Judge addressed these claims on the merits at that time.  As a general rule, claimants are only entitled to one hearing concerning a particular issue.  See 38 C.F.R. § 20.700 (a) (2017).  Additional hearings are discretionary.  The Veteran has not identified any reason why the May 2014 hearing was inadequate or specified what additional evidence he would present during an additional hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010), citing 38 C.F.R. § 3.103 (c)(2).  Consequently, the required good cause has not been shown for permitting an additional hearing concerning these issues.

The Board also notes that following the recent readjudication of the appealed issues in the April 2016 Supplemental Statement of the Case (SSOC), additional treatment records for the Veteran's neck and back were added to the claims file.  To date, this evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ), and a waiver of this review is not of record.  However, a waiver is not needed as, upon remand, the AOJ will have the opportunity to review this new evidence in the first instance.  The Veteran is not prejudiced by a remand in this case.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals VA treatment records dated January 2009 to June 2012 and the May 2014 Board hearing transcript.  

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cervical Spine

As part of the August 2014 remand, the Board instructed that the AOJ seek guidance from medical authorities regarding the proper classification of the Veteran's current neck/cervical spine condition, in terms of whether such a condition is properly classified as a congenital "defect," or as a congenital "disease." And, if not congenital in origin, then direct and secondary service connection was to be addressed.

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed C2-3 incomplete fusion and cervical spondylosis.  The examiner concluded that the Veteran's currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine was more likely than not congenital.  The examiner concluded that the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine were more likely than not simply a "defect or abnormality."  The examiner explained that multiple MRI cervical spine images reveal the congenital condition in 2008 and 2011.  The examiner also concluded that it was less likely as not that there was aggravation (i.e., a permanent worsening beyond the natural progress) of this defect or abnormality of the cervical spine by a superimposed disease or injury during service that has now resulted in additional disability.  The examiner explained that the separation exam was silent for a c-spine condition.  The examiner noted medical records in 2000 were silent for c-spine pain.  The examiner noted a 2003 c-spine x-ray that revealed no degenerative changes.  The examiner explained that it was speculative to state whether the Veteran's condition was aggravated by the MVA in 2012, where he reports that he received a settlement for a neck injury.  

The examiner also concluded that this congenital "disease process" of the cervical spine was incidentally found on c-spine images while in service.  The examiner also concluded that the cervical degenerative joint disease and/or spondylosis did not manifest itself in service.  The examiner explained that there was no evidence of spondylosis or degenerative joint disease in the c-spine x-rays in service, separation exam, or in 2003.  The examiner concluded that it was more likely than not that this disease process of the cervical spine C2-3 fusion "clearly and unmistakably" existed prior to service.  The examiner explained that it was an incidental finding on x-ray in service, and there were no x-rays prior to service.  The examiner explained that he could not resolve this issue without resorting to mere speculation.  The examiner explained that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis prior to service.  The examiner also concluded that it was more likely than not that the C2-C3 spinal fusion was not aggravated by service.  The examiner explained that the Veteran had a normal separation examination and the x-ray of c-spine in 2003 did not reveal worsening condition from x-ray of the c-spine in service.  

In regards to whether it was at least as likely as not that the condition has its onset during service, was caused by service or was otherwise related to any injury or incident in service, the examiner explained that the separation exam was silent for cervical spine condition and the 2003 x-ray did not reveal a degenerative condition. 

The examiner also concluded that it was less likely as not that this cervical spine condition was caused by his service-connected lumbosacral strain.  The examiner explained that there was evidence that the Veteran's lumbosacral strain began in 1986 after a heavy locker injured him, and the Veteran reports that his neck began bothering him prior to that.  The examiner explained that it is not medically accepted that a "lumbosacral strain" can lead to spondylosis of the cervical spine.  The examiner stated that a nexus could not be made.  The examiner noted that however, the Veteran reported to an MVA in 2012, where he reports to have injured his neck and received a settlement.  The examiner also concluded that it was less likely as not that this cervical spine condition was aggravated (permanently worsened beyond normal progression) by his service-connected lumbosacral strain.  The examiner explained that it is not medically accepted that a "lumbosacral strain" can aggravate (permanently worsened beyond normal progression) spondylosis of the cervical spine.  A nexus cannot be made.  The examiner noted that additionally, the Veteran reported an MVA in 2012, where he reports to have injured his neck and received a settlement.  

Based on the above, the Board finds that it is unclear from the opinions expressed by the VA examiner in the April 2016 VA examination report, whether the Veteran's current neck/cervical condition is properly classified as a congenital "defect," as a congenital "disease," or as an "acquired" condition; given that the VA examiner addressed each in the opinion.  The Board observes that although the record evidence includes positive private medical opinions regarding the etiology of the neck/cervical spine condition, these same private opinions do not address nor do they provide medical guidance regarding the proper classification of the neck/cervical spine condition at issue (i.e., whether it is a congenital "defect," a congenital "disease," or an "acquired" condition).  As such, the Board finds that another remand is necessary in order to clarify the nature and etiology of the Veteran's neck/cervical spine condition.

Lumbar Spine

As part of the August 2014 remand, the Veteran was afforded another VA examination in in July 2015.  The Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the VA examinations do not address the criteria set forth in Correia, a remand is necessary to afford the Veteran another VA examination.

TDIU

The Board finds that the claim for TDIU is inextricably intertwined with the issues being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional pertinent to the neck/cervical spine condition that he now has, and to the service-connected lumbosacral strain, which are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and described further action to be taken.

3. After all records and/or responses (if any) received from each contacted entity have been associated with the claims file, obtain a VA medical opinion regarding the nature and etiology of the Veteran's neck/cervical spine condition.  If deemed necessary by the examiner, afford the Veteran a VA examination for his currently diagnosed neck/cervical spine condition, specifically to include spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine.  All studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is asked to specifically address the following:

The examiner is advised that for purposes of VA compensation, a "defect" of congenital, developmental, or familial origin is defined as a condition that is more or less stationary in nature; and that a "disease" of congenital, developmental, or hereditary origin is defined as a condition that is capable of improving or deteriorating.  

a) Is the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine congenital, developmental, or familial in origin?  If the answer is "yes", is the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine a "disease process," or is it a "defect or abnormality"?  The examiner should cite to any relevant medical text or literature that may provide guidance regarding the proper classification of the Veteran's neck/cervical spine condition in this case.

b)   If the proper classification of the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine is a "disease" of congenital, developmental, or familial origin, did the onset of any pathology (in the sense of an active disease process) occur prior to his entry onto active duty in from January 1980 to January 1984; or, prior to his active duty from December 1984 to August 1987?  If so, state (if feasible) the approximate date of the onset of such pathology associated with his spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine.

c) If the onset of any pathology (in the sense of an active disease process) of spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine did occur prior to either of the Veteran's periods of active duty service, did the disease process progress at a rate greater than normally expected according to accepted medical authorities?

d) If the onset of any pathology (in the sense of an active disease process) of spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine DID NOT occur prior to either of the Veteran's periods of active duty service, did any such pathology start to manifest during either of his periods of active duty service, or as a result of any incident or event that occurred during either of his periods of active duty service? 

e) If the proper classification of the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine is a "defect or abnormality" of congenital, developmental, or familial origin, was such defect subject to any superimposed injury during either of his periods of active duty service that has caused resultant disability?

f) If the proper classification of the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine is an acquired condition, did such an acquired condition have its onset during either of the Veteran's periods of active duty service, or was it otherwise caused by or related to any injury or incident that occurred during either of his periods of active duty service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

4. After all records and/or responses (if any) received from each contacted entity have been associated with the claims file, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected lumbosacral strain.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing; or, state why such testing is not warranted or not feasible.  The degree at which pain begins must also be documented.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's lumbar strain.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




